Co Oo NT D OH BP WD PO =

NY NY KY NY WY NY VY NY Be me we ee ese we Ke a
Oo AD WH FWY KF& DO we WD DR vA BR wD NH FO

 

 

The Honorable Richard A. Jones

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO. CR18-5044 RAJ
Plaintiff ORDER FOR RESTITUTION
Vv.
PATRICIA LEE ZEECK,

Defendant.

 

On July 12, 2019, the Court dismissed charges against Defendant Patricia Lee
Zeeck in the above-captioned case pursuant to the defendant’s successful completion of
the Drug Reentry Alternative Model (DREAM) program.

Also on July 12, 2019, the defendant stipulated to the following, which the Court
now incorporates into this Order for Restitution:

1. On July 26, 2018, the above-named defendant entered guilty pleas to counts
4 and 9 of the indictment pursuant to a plea agreement authorizing post-plea/pre-
adjudication to enable the defendant’s participation in the Drug Reentry Alternative
Model (DREAM) program.

2. Also on July 26, 2019, defendant agreed that she was liable for restitution,
and to pay restitution to the victims of her criminal conduct, with credit for any amounts

already paid.

ORDER FOR RESTITUTION UNITED STATES ATTORNEY

ZEECK/CR18-5044 RAJ -1 700 STEWART STREET, SUITE
5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
0 Oo NY DW BW BOY

No NY NY NY YY KH PH PP De em ee me ee ee eae
Oo NN A FF WN KF DO HW nH DA NW BB Ww KF OO

 

 

3. Inthe defendant’s plea agreement referenced above, the defendant agreed
that restitution shall be due and payable immediately and paid as ordered by the Court.
On December 14, 2018, the Court entered an order directing the defendant to pay
restitution during her participation in the DREAM program, with any remaining balance
due and payable at such time as defendant successfully completes the DREAM program
or is terminated from the program.

4. The DREAM Executive Review Team, including the undersigned United
States District Judge, has determined that defendant has successfully completed the
DREAM program and therefore should receive the benefits specified in defendant’s plea
agreement.

5. The defendant agrees that, in accordance with the terms of defendant’s plea
agreement, the Court may issue an order requiring the continuing payment of the
restitution obligation described above after the defendant’s participation in the DREAM
program is terminated and the pending criminal charge is dismissed.

6. The defendant agrees that she shall continue to make restitution payments
through the clerk of the court in an amount of no less than $25 per month, with the
minimum payment subject to revision by order of the Court depending upon the
defendant’s financial circumstances, until the restitution obligation is satisfied. The
defendant is directed to make the payments to the United States District Court, Western
District of Washington, referencing case No. CR18-5044RAJ, and deliver such payments
either personally or by First Class Mail to:

United States District Court, Western District of Washington
Attn: Financial Clerk — Lobby Level

700 Stewart Street

Seattle, Washington 9810]

The victims entitled to restitution payments are listed in Exhibit A, with credit for any

amounts already paid.

ORDER FOR RESTITUTION UNITED STATES ATTORNEY

ZEECK/CR18-5044 RAJ -2 700 STEWART STREET, SUITE
5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
o Oo SI DH A BP WH HBO eH

NY NY NY YY KY VY WKY KN Oe me we ee ee ee ve ve

 

 

Compliance with this obligation shall be enforced as follows: (i) defendant shall report
the payment of this restitution, specifying the amounts paid and providing proof of
payment, in writing to United States Probation, U.S. Probation Office — Western District
of Washington, 700 Stewart Street, Suite 11101, Seattle, Washington 98101, and the U.S.
Attorney’s Office, Attn: DREAM Executive Review Team, 700 Stewart Street, Suite
5220, Seattle, Washington 98101, on a quarterly basis, that is, within no later than one
week after the expiration of each 90 day period after the dismissal of criminal charges;
(ii) defendant shall report employment and wage information, specifying employer name,
address and phone number, and wage/salary amount, in writing to United States
Probation and the U.S. Attorney’s Office, within no later than one week after
employment commences; (iii) defendant shall report change of address and phone
numbers in writing to United States Probation and the U.S. Attorney’s Office within no
later than one week after change; (iv) if the U.S. Attorney’s Office believes that
defendant has failed to comply with defendant’s obligation to pay restitution, it shall first
advise defendant in writing, and provide defendant with the opportunity to cure or
explain, in a writing addressed to the U.S. Attorney’s Office, the alleged failure; (v) if the
USS. Attorney’s Office, after reviewing defendant’ s response, continues to believe that
defendant has failed to comply with defendant’s obligation to pay restitution, it shall file
with the Court an ex parte application seeking an order to show cause why defendant
should not be held in contempt for failure to comply with the Court’s order regarding
payment of restitution. By executing this stipulation, defendant consents to this Court’s

retention of jurisdiction for the purposes specified above.

I

//
ORDER FOR RESTITUTION UNITED STATES ATTORNEY
ZEECK/CR18-5044 RAJ - 3 700 STEWART STREET, SUITE

5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
So Oo STD NH BP WY NN Be

NY NY NY NY NY NY NY KH HB He He ew eH Se Ee em YD YL
oOo ND HW FF WYN FY DO eH DWN BR WwW NN HH BS

 

 

IT IS SO ORDERED.

DATED this pr day of

 

Submitted by:

/s/ Mark Parrent

MARK PARRENT

Assistant United States Attorney
700 Stewart St., Suite 5220
Seattle, Washington 98101
Phone: 206-553-4113

Email: mark.parrent2@usdoj.gov

ORDER FOR RESTITUTION
ZEECK/CR18-5044 RAJ - 4

 

, 2019.
THe Vionorable nett jones

United States District J ne
Western District of Washington
DREAM Judicial Officer

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE

SEATTLE, WASHINGTON 98101
(206) 553-7970

5220
So Oo SN DW FB WD HNO

NY NN NY YY NY HN NNO eRe eye ee ee ea a a
oo NN NHN FP YW YY KF DO Ome HI DR A BR WD BH F&F CS

 

 

EXHIBIT A

United States v. Patricia Lee Zeeck
CR18-5044-RAJ

BECU — Amount due: $67.29

WSECU — Amount due: $783.68

ORDER FOR RESTITUTION
ZEECK/CR18-5044 RAJ - 5

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE
5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
